Citation Nr: 0006042	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a May 1996 rating denial of the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes, was timely appealed.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  The veteran served in Vietnam from July 1967 
to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to a permanent 
and total disability evaluation for pension purposes and 
service-connection for PTSD.  


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied entitlement 
to a permanent and total disability evaluation for pension 
purposes.  The veteran was informed of the RO's decision in a 
letter dated May 30, 1996.  

2.  In response to a timely filed Notice of Disagreement, a 
Statement of the Case (SOC), addressing the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes was mailed to the veteran on July 26, 
1996.

3.  A substantive appeal pertaining to the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes was not received within 60 days from the 
date of mailing of the SOC or within a year from the RO's May 
1996 notice letter.  

4.  In a letter to the veteran from the VA, dated February 4, 
2000, he was informed that the Board had raised the issue of 
the timeliness of his substantive appeal regarding the issue 
of entitlement to a permanent and total disability evaluation 
for pension purposes.  He was given 60 days to present a 
written argument, submit additional evidence relevant to 
jurisdiction or to request a hearing.  The veteran responded 
later that month.

5.  During service, the veteran did not engage in combat with 
the enemy.

6.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
PTSD. 


CONCLUSIONS OF LAW

1.  A substantive appeal pertaining to the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes was not timely received.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302 (1999).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely Substantive Appeal 

When appealing a decision by, in the context of this appeal, 
the RO denying a benefit, an appellant will be afforded a 
period of 60 days from the date the SOC is mailed to him, or 
the remainder of the one-year period from the date of mailing 
of notification to the veteran relative to the determination 
being appealed, whichever ends later, in order to file his 
formal appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).

The record reflects that a rating decision entered by the RO 
in May 1996, of which the veteran was notified in 
correspondence from the RO dated May 30, 1996, denied 
entitlement to a permanent and total disability evaluation 
for pension purposes.  Thereafter, in response to a Notice of 
Disagreement received from the veteran, a SOC pertaining to 
the pension issue was mailed to the veteran on July 26, 1996.  
The expiration date for filing a substantive appeal, pursuant 
to the provisions of 38 C.F.R. § 20.302(b), was May 30, 1997, 
such date being later than the 60 day period following the 
RO's issuance of the SOC on July 26, 1996.  However, the 
record reflects neither the submission of a substantive 
appeal by May 30, 1997, nor any request from the veteran for 
an extension of time, in accordance with 38 C.F.R. § 20.303 
(1999).  Further, in a letter dated February 4, 2000, the VA 
informed the veteran that he had failed to submit a timely 
substantive appeal alleging an error or fact or law regarding 
the issue of entitlement to a non-service-connected pension 
within 60 days of the July 1996 SOC or within one year of the 
RO's May 30, 1996 notice letter, and that the issue whether 
he had filed a timely substantive appeal with respect to the 
issue of entitlement to pension benefits was raised.  The 
veteran was given 60 days from February 4, 2000, to submit 
written argument, additional evidence relevant to 
jurisdiction or to request a hearing on the question of 
timeliness of his appeal.  While VA received a response dated 
in February 2000, it was not substantive.  Therefore, in the 
absence of receipt of a timely substantive appeal pertaining 
to the RO's May 1996 denial of entitlement to a non-service-
connected pension the Board is without jurisdiction to 
entertain an appeal of such claim.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  Accordingly, the claim for entitlement 
to a non-service-connected pension is dismissed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

II.  Service Connection for PTSD

A.  Factual Background

Service medical and personnel records reflect that the 
veteran served in Vietnam from July 1967 to July 1968, and 
that he was assigned to the 563rd Transportation Company.  
During his tour in Vietnam, the veteran participated in the 
Vietnam Counteroffensive Phase III and served as a lineman 
and heavy and light vehicle driver.  It was noted that he was 
awarded the Vietnam Service Medal with bronze service star, 
the National Defense Service Medal and the Vietnam Campaign 
Medal.  His records do not reflect any award of the Purple 
Heart, or any award for combat service.

The appellant's personnel record does show that on August 15, 
1967, while stationed at Pleiku, Vietnam he was disciplined 
after discharging a firearm in the company area under 
circumstances which were considered to have endangered human 
life.  

The appellant's service medical records do not reveal any 
complaints or findings pertaining to PTSD.  In May 1968, the 
appellant was treated for bilateral conjunctivitis, and in 
June 1968, he had a foreign body removed from the right eye.

VA outpatient reports, dating from March to April 1993, 
reflect that the veteran reported being unemployed, and that 
he had been arrested on several occasions for various charges 
(i.e., involuntary manslaughter, assault and stealing a motor 
vehicle).  In March 1993, the veteran complained of weekly 
nightmares, flashbacks and difficulty concentrating because 
of his experience in Vietnam.  He indicated that he had 
occasional auditory hallucinations but denied any homicidal 
or suicidal ideation.  He related that he was depressed and 
had feelings of guilt.  The diagnoses were PTSD; and alcohol, 
cocaine and marijuana abuse.  

In a July 1993 report, submitted by Jose Bonaparte, CSW, it 
was related that the veteran suffered from PTSD, which was 
manifested by flashbacks, depression, aggression, regression 
and hostility.  The Board notes that this social worker may 
be a relative of the veteran. 

In a September 1993 statement from the veteran to the RO, he 
indicated that during his active duty service in Vietnam, he 
was assigned to the 563rd Transportation Company and that he 
drove a delivery supply truck to troops near the Cambodian 
Border.  The appellant also reported that he served on foot 
patrol duty for the Fourth Division of the United States 
Army, and that he was involved in several ambushes while 
driving a truck outside "Placu," S. Vietnam.  It was noted 
that the veteran had served in South Vietnam from July 1967 
to July 1968.  

An October 1993 VA PTSD examination report reflects that the 
veteran complained of flashbacks and a depressed mood because 
of his Vietnam experience.  The veteran claimed to have been 
involved in jungle activities and to have killed people.  He 
reported that he had to put people in body bags, which was a 
traumatic experience.  He remembered helicopters and tanks 
being blown up.  The veteran indicated that he had sleep 
disturbance.  After he returned from Vietnam, the veteran 
reported that he had flashbacks of carrying guns in the 
jungle and of hearing loud voices.  The appellant reported 
that he disliked crowds, had problems interacting with people 
and hated to see war films, especially with loud noises.  He 
related that he would stay home during Independence Day and 
that people in uniform and Vietnamese individuals reminded 
him of Vietnam.  He reported having distressing thoughts and 
dreams (i.e., he reported having choked his wife during his 
sleep).  The veteran reported that he had blackouts while he 
worked and that he would walk out of a job without a reason.  
The examiner noted that the veteran had been arrested on 
multiple occasions for assault, stealing motor vehicles and 
drunk driving.  Diagnoses of PTSD, with alcohol, marijuana, 
and cocaine abuse; a personality disorder; and probable 
antisocial personality disorder were entered.  

An October 1993 general medical examination report reflects 
that the veteran was unemployed.  He reported having a 
nervous condition which caused him to shake. He also reported 
having rages, blackouts, headaches and memory lapses, which 
increased when he drank. 

A VA hospitalization report, dating from October to November 
1993, reflects that the veteran had been transferred from 
Psychiatry Services on November 4, 1993.  It was noted that 
the veteran had been drinking three cases of beer a day and 
rum.  He stated that prior to admission, he drank two pints 
of rum and one and a half cases of beer.  The veteran also 
reported having severe nightmares and anxiety.  He requested 
psychiatric help.  At discharge, Axis One diagnoses of 
alcohol abuse and dependence and PTSD were entered.  

In response to a March 1994 VA PTSD questionnaire, the 
veteran related that he had served with the 563rd from July 
1967 to July 1968, and that he was stationed in the area near 
Pleiku.  He reported being ambushed while driving supply 
trucks loaded with ammunition, food, bombs and 50 gallon 
drums toward the Cambodian Boarder.  The appellant indicated 
that he saw helicopters being blown up, was shot at with 50 
caliper snipers, handled body bags and witnessed innocent 
civilians being shot by United States soldiers.  He reported 
that he was wounded in the right eye by a mortar attack and 
that he received treatment at a hospital/aid station near a 
camp at Pleiku.  He reported that he lost 10 days of duty 
time because of the injury to his right eye, and that he was 
awarded the Purple Heart Medal but that the records could not 
be located.  The appellant indicated that he had a close 
friend in his company named, "Bob," was injured in 1968 but 
that he could not recall the last name.  The veteran 
indicated that he was awarded the Vietnam Service Medal with 
bronze service star, the Vietnam Campaign Medal and the 
National Defense Service Medal because his unit moved a camp 
of green berets in the area of "Katum."

An April 1994 report from the National Personnel Records 
Center reveals that the veteran's personnel record does not 
reflect that he was awarded the Purple Heart.

A June 1994 VA PTSD examination report reflects that the 
veteran's in-service history and related complaints with 
respect to his PTSD were reported in extensive detail.  His 
complaints were consistent with those noted above.  The 
veteran related that during his active duty in Vietnam, he 
received a shrapnel injury to his left eye.  He also reported 
seeing soldiers and helicopters being blown into pieces and 
placing dead bodies into body bags.  The veteran remembered 
an incident when he saw a Vietcong woman with a baby blow 
herself up when United States soldiers approached her child.  
The veteran complained of distressing dreams and nightmares 
of counting and placing dead bodies into body bags and of 
helicopters being blown up.  The impression was PTSD. 

During a March 1996 VA examination, the veteran reported 
having been hospitalized on several prior occasions for PTSD 
symptoms, depression and anxiety.  He related that he was 
first diagnosed with PTSD approximately five years 
previously.  The examiner noted that the primary stressor was 
that his seven-year-old daughter had been placed in foster 
care, due to the veteran's history of child molestation for 
which he served 10 months in jail.  The examiner also 
reported financial stress as another one of the veteran's 
primary stressors.  An Axis one diagnosis of PTSD by history, 
with exacerbation of symptoms, mood symptoms and anxious 
symptoms was entered.  The examiner concluded that the 
veteran's marked stressors included the loss of his seven-
year-old daughter to foster care and significant financial 
pressures.  

In April 1996, the veteran submitted a stressor statement 
concerning his service in Vietnam. 

A June 1996 VA outpatient report reflects an impression of 
PTSD.

An April 1993 Social Security Award determination letter, 
received by the RO in September 1997, reflects that the 
veteran was awarded disability benefits as a result of PTSD 
and substance abuse. 

In November 1997, the veteran related that he was assigned to 
the 563rd Transportation Truck Company, 1st Log during his 
active duty service in Vietnam.  He reported that a friend in 
his unit named, "[redacted]" was killed in the back of a truck 
between January and July 1968 in the "Pleiky" compound 
area.  The veteran indicated that he sustained a shell 
fragment wound to the left eye and that he thought he had 
been awarded the Purple Heart Medal.  

An April 1998 letter from the United States Armed Services 
Center for Research of Unit Records reflects that they were 
unable to identify the death of a soldier named "[redacted]," 
and that the casualty files do not list the veteran as being 
wounded in Vietnam.  A review of the unit records from the 
563rd Transportation Company for 1967 reflect that during 
November 1967, the 563rd Transportation Company participated 
in combat service support of the Fourth Infantry Division 
Operations in the Battle of Dak To.  It was noted that the 
563rd Transportation Company was not involved in any combat 
actions during 1967.  The unit history reflects that on 
November 22, 1967, lieutenant was wounded in the heel while 
on patrol.  It was not indicated by the unit records whether 
or not the veteran was also on patrol.  Unit history for 
January 1, 1968 to December 31, 1968 reflects that the 
mission of the 563rd Transportation Company was to provide 
transportation for the movement of personnel, general cargo, 
and bulk petroleum products by motor transport in both line 
and local haul operations with the II Corps Tactical Zone.  
With regards to the veteran's claimed stressor that his 
friend, "[redacted]," was killed in the back of a truck between 
January and July 1968 outside a Pleiku compound area, unit 
records do show that on May 5, 1968, between Pleiku and 
Kontum, the morning convoy met the heaviest enemy contact of 
the year and that a specialist fourth class was killed while 
firing a .50 caliber machine gun on a gun truck. 

B.  Analysis

The Board notes that the veteran has presented a claim that 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
for PTSD requires: medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  The prior regulation provided 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  Id.

With respect to either regulation, if it is determined that a 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994). 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that service connection for PTSD is not warranted 
under either the new or old regulation.  In rendering this 
conclusion, the Board notes that the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Therefore, because the general requirements of the 
regulation have not been substantively changed, the Board 
finds that the veteran was not prejudiced by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, there is no credible evidence that the veteran 
served in combat in service or that he is otherwise entitled 
to consideration under 38 U.S.C.A. § 1154(b).  In this 
regard, the veteran maintains that he sustained a shrapnel 
injury to his left eye in 1968, was awarded the Purple Heart 
Medal, and that his unit was involved in several ambushes.  
In addition, he maintains that a friend in his unit, 
"[redacted]" was injured in the back of a truck between January 
to July 1968 in the area of Pleiku.  

A review of the evidence, however, shows that the service 
medical records are negative for any treatment or evaluation 
related to any psychiatric condition.  There is no post-
service evidence of treatment or diagnosis of PTSD until 
1993, some 25 years after discharge.  Service medical records 
also show no references to combat, and service personnel 
records reflect that the veteran's principal duties were as a 
lineman and as a heavy and light vehicle driver.  Despite the 
veteran's assertion that he received a left eye shrapnel 
injury for which he was awarded the Purple Heart Medal, 
service medical records do not reflect a left eye injury due 
to shrapnel or combat.  In addition, there is no evidence 
that the veteran was awarded a Purple Heart, or indeed, any 
combat citation.  Furthermore, while unit history reports 
reflect that the appellant's unit was involved in combat 
service support, there is no evidence that the claimant 
himself was engaged in or was injured due to combat.  

Additionally, although unit history reports reflect that a 
lieutenant was wounded in November 1967, and that a 
specialist fourth class was killed on patrol in May 1968, 
there is no competent evidence that the veteran was present 
at either event.  Indeed, contrary to his own suggestion, 
there is no evidence that the veteran was assigned body bag 
detail to recover the remains of the aforementioned soldier 
or any other soldier.  Further, while unit records from 1968 
note that the company was ambushed while on convoy, there is 
no credible evidence that the appellant was actually with the 
convoy that was ambushed.  Finally, there is no competent 
evidence that an inservice convoy ambush standing alone 
supports a current diagnosis of PTSD.  As noted above, the 
latest study diagnosing PTSD links the current disorder to a 
child molestation conviction and financial pressures.

Overall, the Board concludes that there is no credible 
evidence of an inservice stressor involving the veteran to 
support a current diagnosis of PTSD.  While private and VA 
post-service medical evidence reflect that the veteran has 
been diagnosed with PTSD, none of the examining physicians 
have based their diagnosis on credible evidence of an 
inservice stressor.  There is no medical opinion of record 
which contradicts the March 1996 VA report and supports the 
veteran's contention that he currently has PTSD as a result 
of a confirmed inservice stressor.  In light of the absence 
of a clear diagnosis of PTSD based upon verified inservice 
stressors, and a competent opinion linking PTSD to such 
stressors, the claim must be denied.

In reaching this decision the Board notes that while the 
veteran has submitted statements maintaining that he has PTSD 
because of his active duty service in Vietnam, and while he 
is capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..." Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

Finally, the Board also considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A substantive appeal not having been timely received, the 
issue of entitlement to a permanent and total disability 
evaluation for pension purposes is dismissed.


Service connection for PTSD is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

